                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION


JASON ALFRED                                     CASE NO. 1:15-CV-02812 SEC P

VERSUS                                           UNASSIGNED DISTRICT JUDGE

MARKSVILLE PARISH JAIL ET AL                     MAGISTRATE JUDGE PEREZ-MONTES


                                         JUDGMENT

       For the reasons stated in the Report and Recommendation [Doc. No. 61] of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable law,

and noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the “Motion to Dismiss” [Doc. No. 54] is hereby GRANTED, and

Plaintiff Jason Alfred’s claims against Defendant Dwayne Saucier are DISMISSED WITH

PREJUDICE.

       THUS DONE AND SIGNED this 5th day of February, 2019.
